Judgments reversed on the law and the facts and a new trial granted, costs to abide the event, upon the ground that plaintiffs made out a prima facie case for submission to the jury. The evidence of the chemist, Dr. Pozen, concerning the result of the application of certain chemicals in a solution to the human skin was admissible and was improperly excluded. (Scott v. State, 141 Ala. 1; Citizens’ Gas Light Co. v. O’Brien, 118 Ill. 174; Wigm. Ev. [2d ed.] §§ 555, 556, 560.) Lazansky, P. J., Kapper, Hagarty, Tompkins and Davis, JJ., concur.